Citation Nr: 9934069	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  96-42 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from October 1961 to August 
1962, and periods of active duty for training (ACDUTRA) with 
the National Guard from 1949 to 1989.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of Veterans 
Affairs (VA) Los Angeles, California, Regional Office (RO).  

In a September 1994 rating decision, the RO denied the claims 
of entitlement to service connection for bilateral hearing 
loss and tinnitus.  The veteran was notified of the 
determinations in September 1994.  The veteran disagreed with 
the rating decision and a Statement of the Case was issued in 
December 1995.  A VA Form 21-4138, statement in support of 
claim, received in January 1996 is accepted as a timely filed 
substantive appeal since construed liberally, the statement 
indicates the veteran's desire to continue his appeal and 
appears to meet the necessary requirements for a substantive 
appeal set forth in 38 C.F.R. § 20.202 (1999).  

Received in November 1999 is a statement from a medical 
consultant to the veteran's accredited representative 
regarding the veteran's hearing loss.  The November 1999 
medical statement was received subsequent to expiration of 
the 90-day period for submission of additional evidence.  
38 C.F.R. §  20.1304(a) (1999). However, considering the 
disposition of the case, the Board determines that the timely 
submission of the aforementioned additional evidence is no 
longer relevant. 



FINDING OF FACT

The veteran has bilateral hearing loss and tinnitus as a 
consequence of exposure to acoustic trauma during active and 
inactive duty for training.  


CONCLUSUION OF LAW

Service connection for bilateral hearing loss and tinnitus is 
warranted.  38 U.S.C.A. §§ 101(24), 1106, 1110, 1131, 5107(a) 
(West 1991); 38 C.F.R. § 3.303 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claims of service 
connection for bilateral hearing loss and tinnitus are well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81. An 
allegation alone is not sufficient; the appellant must submit 
evidence in support of his claim that would "justify a belief 
by a fair and impartial individual that the claim is 
plausible." 38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992). 

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice disease or injury and the current 
disability (medical evidence). Caluza v. Brown, 7 Vet. App. 
498 (1995).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131. 

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA) or injury 
incurred or aggravated by inactive duty for training 
(INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  Under 
38 U.S.C.A. § 101(22) (a) and (c) ACDUTRA means, in pertinent 
part, full- time duty in the Armed Forces performed by 
Reserves for training and full-time duty as members of the 
Army National Guard or Air National Guard of any State. 
 

Factual Background

Service personnel records show that the veteran had active 
service from October 1961 to August 1962, and approximately 
40 years of ACDUTRA in the National Guard from 1949 to 1989.  
The veteran's primary occupational specialty during service 
and during ACDUTRA was as an armament repair technician.  

Service medical records from the veteran's period of active 
service are not available.  In a Report of Medical History 
for the Army National Guard, dated in February 1972, the 
veteran reported that he had or had had hearing loss.  It was 
also remarked that he had decreased hearing.  A February 1972 
physical examination report revealed elevated hearing levels 
bilaterally.  In the right ear at 500, 1000, 2000, and 4000 
Hertz, the veteran's hearing in decibels was 30, 0, 70, and 
90.  In the left ear at the same frequencies the veteran's 
hearing in decibels was 20, 0, 50, and 50.  In a June 1978 
Report of Medical History it was remarked that the veteran 
had bilateral hearing loss and that in his records it was 
indicated that the (hearing loss) was due to firing weapons.  
It was also mentioned that the veteran denied any hearing 
impairment.  A contemporaneous physical examination revealed 
decreased hearing levels bilaterally.  

In a June 1985 audiometric examination for National Guard 
service, it was reported that in the right ear at 500, 1000, 
2000, 3000, 4000, and 6000 Hertz, the veteran 's hearing in 
decibels was 25, 25, 55, 85, 95, and 95.  In the left ear at 
the same frequencies the veteran's hearing in decibels was 
30, 30, 40, 45, 65, and 50.  It was reported that the veteran 
had hearing loss due to weapons firing and constant tinnitus.  

Received in January 1993 was an October 1987 statement from a 
private physician indicating that the veteran first received 
treatment for bilateral hearing loss in 1968.  It was 
reported that in April 1986 the veteran had increased hearing 
loss and that audiometric studies revealed bilateral hearing 
loss suggestive of a previous acoustic trauma.  It was opined 
that from 1950 to 1960 the veteran was involved with 
(weapons) test firing which accounted for much of his hearing 
loss.  

A VA audio examination in March 1993 revealed diagnoses of 
tinnitus; mild to profound mixed hearing loss in the right 
ear; and mild to severe mixed hearing loss in the left ear.  

At a personal hearing in March 1997 the veteran testified 
that as a reservist his occupational duties as an armament 
repairman involved servicing, testing, and firing weapons.  
He testified that his hearing loss was first noticeable in 
the 1950's and then gradually worsened.  He stated that his 
civilian job for 20 years was also in armament repair, but he 
only repaired the weapons and he did not have to fire them.  
He testified that he was an armor repair supervisor for 
twenty years.  

Received in October 1998 were April and May 1998 statements 
from service associates of the veteran who reported that the 
veteran's main duties in the National Guard involved test 
firing weapons.  

Analysis

The veteran asserts that his bilateral hearing loss is the 
result of test firing weapons over more than 40 years as a 
reservist in the National Guard.  

The evidence of record shows that the veteran was an armament 
technician or specialist during active service and his 40-
year period of National Guard service.  Physical examination 
records for ACDUTRA status dating from the early 1970's 
reveal elevated hearing levels and bilateral hearing loss.  
Some of the later records report a history of hearing loss 
attributable to the firing of weapons.  Recent clinical data 
shows bilateral hearing loss and tinnitus, and there is also 
clinical evidence in the form of a 1987 private physician's 
statement in which the veteran's hearing loss is associated 
with the firing of weapons in the 1950's and 1960's.  

Based on the foregoing it is apparent that the threshold 
requirements for a well-grounded claim have been met.  The 
evidence of record reveals competent medical evidence of 
bilateral hearing loss during periods of ACDUTRA; current 
medical evidence of bilateral hearing loss and tinnitus; and 
competent medical evidence of a nexus or etiological 
relationship between bilateral hearing loss and ACDUTRA.  
With respect to tinnitus, as indicated, the disorder has been 
diagnosed in the recent past and tinnitus may be not be 
disassociated from hearing loss.  In this regard the two 
claims are intertwined for purposes of being well-grounded.  
With consideration of the merits of the case, the Board 
observes that the veteran's military duties involved test-
firing weapons for many years. Further, his hearing loss, and 
by implication, tinnitus, have been attributed to this 
exposure to acoustic trauma. Notwithstanding that his 
civilian employment involved weapons repair, which the 
veteran has testified did not include firing, it is 
reasonable to conclude that the claimed disabilities are 
etiologically related to his military occupational specialty 
and thus warrant service connection. The benefit of the doubt 
is resolved in the veteran's favor. 38 U.S.C.A. §§ 101(24), 
1106, 1110, 1131, 5107(a); 38 C.F.R. § 3.303.


ORDER

Service connection for bilateral hearing loss and tinnitus is 
granted.
 


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 


